Citation Nr: 0718843	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-23 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the right knee.  

2.  Entitlement to service connection for osteoarthritis of 
the left knee as secondary to a right knee disorder.  

3.  Entitlement to service connection for chronic back strain 
as secondary to a right knee disorder.  

4.  Entitlement to service connection for right hip 
arthralgia as secondary to a right knee disorder.

5.  Entitlement to service connection for left hip arthralgia 
as secondary to a right knee disorder.

6.  Entitlement to service connection for residuals of a left 
ankle fracture as secondary to a right knee disorder.




7.  Entitlement to service connection for residuals of a 
right ankle fracture as secondary to a right knee disorder.

8.  Entitlement to service connection for hallux valgus, 
right foot, as secondary to a right knee disorder.

9.  Entitlement to service connection for hallux valgus, left 
foot, as secondary to a right knee disorder.  

10.  Entitlement to service connection for a left foot 
calcaneal spur, as secondary to a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty for training from May 21, 1975 to 
June 6, 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the veteran's claim for 
service connection for osteoarthritis of the right knee.  




The RO also denied service connection for osteoarthritis of 
the left knee, chronic back strain, right hip arthralgia, 
left hip arthralgia, residuals of a left ankle fracture, 
residuals of a right ankle fracture, hallux valgus of the 
right foot, hallux valgus of the left foot, and a left foot 
calcaneal spur, on a direct basis and as secondary to the 
right knee disorder.  However, the veteran never claimed 
direct service connection for these disabilities, and in her 
notice of disagreement and substantive appeal she has limited 
her arguments to secondary service connection.  Accordingly, 
the claims on appeal are for secondary service connection 
only.


FINDINGS OF FACT

1.  The veteran does not have osteoarthritis of the right 
knee as the result of disease or injury during her active 
duty for training.  

2.  The veteran does not have a service-connected condition.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
condition have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2006).

2.  The criteria for service connection for osteoarthritis of 
the left knee, chronic back strain, right hip arthralgia, 
left hip arthralgia, residuals of a left ankle fracture, 
residuals of a right ankle fracture, hallux valgus of the 
right foot, hallux valgus of the left foot, and a left foot 
calcaneal spur, all claimed as secondary to a right knee 
disorder, have not been met.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.310 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matter

In June 1997, the RO denied the veteran's claims of 
entitlement to service connection for  a right knee condition 
and for a left knee condition as secondary to a right knee 
condition.  The veteran did not perfect an appeal, and the 
RO's June 1997 decision became final.  38 U.S.C.A. § 7105(c) 
(West 2002).  At the time of the decision, efforts to obtain 
the veteran's service medical records had been unsuccessful.  

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  However, at any time after VA issues a decision 
on a claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section.  Such records 
include, but are not limited to (i) Service records that are 
related to a claimed in-service event, injury, or disease, 
regardless of whether such records mention the veteran by 
name, as long as the other requirements of paragraph (c) of 
this section are met; and (ii) Additional service records 
forwarded by the Department of Defense or the service 
department to VA any time after VA's original request for 
service records.  

In this case, the veteran's service medical records showing 
treatment for knee problems were received in 2003, subsequent 
to the June 1997 RO decision.  Accordingly, the claims will 
be reconsidered.


II.  Right knee disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d). 

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and 
(d)(2006).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed  by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1) (2006).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).

The veteran's service medical records show that on May 29, 
1975, she received treatment for complaints of a painful 
right knee.  The report notes that she had no previous 
(relevant medical) history, and that her pain started on the 
first day of training.  On examination, effusion was present 
in both knees, right greater than the left.  The ligaments 
were intact.  The report notes that the veteran was 
overweight.  The impression notes traumatic effusion 
bilateral secondary to increased weight on knees secondary to 
obesity.  On June 4, 1975, she was treated for complaints of 
swelling and pain of the right knee.  The report is somewhat 
difficult to read, but appears to note swelling and 
tenderness, and to indicate that she should keep the knee 
elevated, and that she should rest.  

The post-service medical reports show that the veteran was 
noted to have bilateral knee arthritis, as well as right knee 
chondromalacia.  See e.g., VA X-ray report, dated in July 
2004; El Camino Imaging Center (ECIC) X-ray report, dated in 
May 2005.  The VA X-ray report contains an impression of 
"bilateral patello-femoral degenerative change of mild 
degree."  The ECIC X-ray report notes "mild changes of 
DJD."  A July 2005 SSA decision shows that the veteran was 
determined to be disabled as of February 2004, with a primary 
diagnosis of DJD (degenerative joint disease) of the knees, 
and secondary diagnoses of thoracic-lumbar fusion, and morbid 
obesity.  

The Board has determined that the claim must be denied.  The 
veteran was treated for right knee symptoms during her 
ACDUTRA.  Specifically, she was noted to have effusion, and 
to complain of right knee pain.  A service medical record 
dated in May 1975 attributes her symptoms to her weight, and 
includes notation of obesity.  In this regard, the veteran 
has argued at length that she was not obese during her 
ACDUTRA.  She argues inter alia that her November 1974 
entrance examination report indicates that she weighed 158 
pounds, and she asserts that her obesity began after service.  
She has submitted a service photograph of her face and upper 
body in support of her argument.  However, the issue is 
whether she currently has a right knee disorder as a result 
of an injury or disease during her ACDUTRA.  The question of 
whether right knee pathology, or a chronic right knee 
condition, is evident at the time of ACDUTRA is highly 
relevant to this analysis.  See 38 C.F.R. §§ 3.303(c), 3.6.  
To the extent that the May 1975 service medical record notes 
that she was "overweight," and obese, the report is 
noteworthy because it attributes her right knee swelling and 
pain to her being overweight, regardless of whether she was 
clinically obese or not.  Alternatively stated, the report 
did not attribute her right knee symptoms to a right knee 
condition, and the Board notes that, apart from her right 
knee effusion, the service medical records do not contain 
evidence of chronic right knee pathology.  

Furthermore, the earliest evidence of a right knee disorder 
is dated in 2004.  This is approximately 28 years after her 
ACDUTRA, and this lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Finally, there is no persuasive evidence to show that the 
veteran has a right knee disorder that is related to her 
ACDUTRA.  In this regard, a VA joints examination report 
dated in September 2004 shows that the examiner indicated 
that he had reviewed the veteran's claims files.  He 
concluded that the veteran's right knee condition was less 
likely than not secondary to any event or injury during her 
service.  The examiner noted that the veteran had right knee 
effusion while on ACDUTRA, that her right knee was shown to 
be asymptomatic until about ten years ago, that the veteran's 
history includes morbid obesity, and many years of employment 
as a nurse, and that her current right knee arthritis was 
mild in degree.  He explained that if the veteran's right 
knee arthritis had been incurred during her ACDUTRA it would 
be expected to be more severe in degree than is currently 
shown.  The September 2004 VA opinion is found to be 
persuasive, as is was based on review of the claims folder 
and supported by a detailed rationale.  Factors for assessing 
the probative value of a medical opinion include the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

The Board acknowledges that the veteran is a nurse, and is 
mindful that her contention that her right knee disorder is 
attributable to service could be construed as a competent 
etiology opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  The law, however, recognizes the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995) (holding that 
credibility can be impeached generally by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character).  Here, there is basis to argue the 
veteran's self interest in obtaining a favorable decision on 
her claim, and, this consideration, when collectively viewed 
with highly negative independent, clinical evidence discussed 
above, tends to disfavor the claim.  Moreover, even if the 
Board were to consider the veteran's allegation as to 
causation on its own merit, the lack of clinical evidence for 
decades after service significantly erodes the probative 
value of her contention to the extent that it is construed as 
an etiology opinion. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  




III.  Osteoarthritis of the left knee, chronic back strain, 
right hip arthralgia, left hip arthralgia, residuals of a 
left ankle fracture, residuals of a right ankle fracture, 
hallux valgus of the right foot, hallux valgus of the left 
foot, and a left foot calcaneal spur

The veteran asserts that she has osteoarthritis of the left 
knee, chronic back strain, right hip arthralgia, left hip 
arthralgia, residuals of a left ankle fracture, residuals of 
a right ankle fracture, hallux valgus, right foot, hallux 
valgus, left foot, and a left foot calcaneal spur, as 
secondary to her right knee disorder.  

Service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a); Harder v Brown, 5 
Vet. App. 183, 187-89 (1993).  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service- connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).

The claims, all based on the theory of secondary service 
connection, must be denied.  As noted above, the Board 
determined that service connection for osteoarthritis of the 
right knee is not warranted.  In addition, the veteran does 
not have any service-connected conditions.  In Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994), the Court held that where 
the law, and not the evidence, is dispositive of a claim, 
such claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  In this 
case, the appellant lacks legal entitlement to service 
connection for osteoarthritis of the left knee, chronic back 
strain, right hip arthralgia, left hip arthralgia, residuals 
of a left ankle fracture, residuals of a right ankle 
fracture, hallux valgus of the right foot, hallux valgus of 
the left foot, and a left foot calcaneal spur, under 38 
C.F.R. § 3.310.  

Accordingly, absent the predicate of a service-connected 
condition, the claims for secondary service connection must 
be denied.





IV.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The VCAA notice requirements have been satisfied.  In this 
case, in November 2003 (right knee claim), and August 2004 
(all claims except the right knee), and July 2005 (all 
claims), the RO sent the veteran notice letters (hereinafter 
"VCAA notification letters") that informed her of the type of 
information and evidence necessary to support her claims.  
The RO's letters informed the veteran of her and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA and contained a specific request for 
the veteran to provide additional evidence in support of her 
claims.  She was asked to identify all relevant evidence that 
she desired VA to attempt to obtain.  The November 2003 and 
August 2004 VCAA letters were mailed to the appellant prior 
to the initial RO adjudication of her claims in October 2004.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  





During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in any event, as the claims have 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, and VA and 
non-VA medical reports, and a decision of the SSA (and the 
SSA's supporting medical evidence).  The veteran has been 
afforded an examination, and an etiological opinion has been 
obtained.  An opinion is not required as to the secondary 
service connection claims, as these claims are denied as a 
matter of law.  See 38 C.F.R. § 3.159(d).  The Board 
therefore finds that decisions on the merits at this time do 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 


be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for osteoarthritis of the right knee is 
denied.  

Service connection for osteoarthritis of the left knee, 
chronic back strain, right hip arthralgia, left hip 
arthralgia, residuals of a left ankle fracture, residuals of 
a right ankle fracture, hallux valgus of the right foot, 
hallux valgus of the left foot, and a left foot calcaneal 
spur, as secondary to a right knee disorder, is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


